Citation Nr: 1716475	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  10-46 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol abuse (previously diagnosed as generalized anxiety disorder with major depressive disorder). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 2002 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio that assigned a rating of 50 percent for service-connected generalized anxiety disorder with major depressive disorder effective February 11, 2009.  A subsequent November 2012 rating decision granted a rating of 70 percent effective February 11, 2009 and granted service connection for PTSD.  The claim was subsequently recharacterized as a claim for entitlement to a disability rating for PTSD with major depressive disorder and alcohol abuse (hereinafter referred to as "PTSD").  

In March 2017, the Veteran testified at a videoconference Board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 


FINDING OF FACT

During the appeal period, the Veteran's service-connected PTSD with major depressive disorder and alcohol abuse has been manifested by symptoms more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to symptoms such as: suicidal ideation, difficulty in adapting to stressful circumstances including work or a worklike setting, difficulty in establishing or maintaining effective work and social relationships, auditory hallucinations, impaired impulse control such as unprovoked irritability with periods of violence, disturbances of motivation and mood, circumlocutory or stereotyped speech, panic attacks that occur weekly or less often, depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  


CONCLUSION OF LAW

For the entire appeal period, the criteria for a rating in excess of 70 percent for PTSD with major depressive disorder and alcohol abuse have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.321, 3.400, 4.1, 4.2, 4.7, 4.21, 4.41, 4.126, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  

In a claim for an increased disability rating, VA's duty to notify includes general notice of the type of evidence needed to substantiate the claim, such as evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VA has satisfied its duty to notify the Veteran in a letter dated February 2009, which informed the Veteran of the evidence required to support an increased rating claim; his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim; and how VA determines disability ratings and effective dates.   

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The Veteran's service treatment records and VA treatment records through July 2016 are in the claims file.  The record does not indicate, nor has the Veteran identified, any outstanding medical records.  The Board acknowledges that a January 2010 correspondence from E.C.M.A. indicates that the Veteran was seen by a private physician and referred for mental health treatment in November 2009.  However, the Veteran testified during the March 2017 hearing that: he sought out a private physician only once; that the physician preferred to leave the Veteran's mental health treatment to VA clinicians; and that all of his mental health treatment was through VA.  See March 2017 Hearing Transcript at 4, 21.  While he noted that he had an appointment at the VA the following week, he indicated that it was for renewal of sleep medication.  The Board finds that VA treatment records are sufficient to inform the Board of the severity of the Veteran's PTSD, particularly since he has testified that all mental health treatment has occurred through VA.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2016).

With respect to claims for increased ratings, the duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).  The Veteran was afforded VA examinations in March 2009 and March 2012.  The examinations are thorough and supported by the other evidence of record.  The examinations discussed clinical findings; the Veteran's reported history as necessary to rate the disability under the applicable rating criteria; and the impact of the disabilities on his daily living.  They are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As such, the Board finds that VA's duties to notify and assist are met. 


Analysis

The Veteran contends that his PTSD causes more severe symptomatology than that contemplated by the currently assigned disability rating of 70 percent from February 11, 2009.

The criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Disability evaluations are determined by evaluating the extent to which the Veteran's service-connected disorder adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  If there is a question as to which evaluation to apply to the Veteran's disorder, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Psychiatric disabilities, to include PTSD, are evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, a 70 percent disability rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id. 

Effective August 4, 2014, the Rating Schedule was amended.  Outdated references to the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV) were removed and replaced with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in April 2012, and therefore the claim is governed by DSM-IV.  

The Board notes that the use of the Global Assessment of Functioning (GAF) scale has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See DSM-5 at 16 (2013).  In this case, however, DSM-IV was in use during portions of the appeal period when relevant medical entries of record were made.  Therefore, the assigned GAF scores remain relevant for consideration in this appeal.  

A GAF score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the DSM-IV at 32 (1994)).  

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work.  Scores ranging from 21 to 30 are indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether the Veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of the Veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id.  

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

In the February 2009 claim, the Veteran noted that his symptoms had worsened.  Specifically, he reported: vivid nightmares, alcohol and substance abuse to avoid nightmares, passive suicidal thoughts, driving recklessly, anxiety, irritability with angry outbursts, marital difficulties, and road rage with homicidal ideation.  The record also includes a February 2009 lay statement, wherein the above-mentioned symptoms were affirmed by the Veteran's ex-wife.  

In a March 2009 VA examination, the Veteran reported the following symptoms: marital conflict, alcohol and substance abuse, anger, suspiciousness, depressed mood, diminished interest in activities, recurrent thoughts of suicide, insomnia or hypersomnia, psychomotor agitation, fatigue, feelings of worthlessness, and diminished ability to think or concentrate.  He stated that he was employed, but was becoming increasingly paranoid at work.  Upon examination, the examiner noted the Veteran was groomed; responsive and cooperative; presented with flat affect and anxious mood; presented with good eye contact; presented with rate and tone of voice within normal limits; able to perform activities of daily living; oriented; and presented with grossly intact cognitive functions, with respect to divided attention, memory, verbal conceptual reasoning, and visuospatial problem solving.  The examiner opined that the Veteran had a diagnosis of PTSD and that the PTSD, alcohol abuse, and major depressive disorder symptoms were interwoven and could not be assigned separate GAF scores.  A GAF score of 55 was noted. 

In March 2009 to February 2012, VA treatment records reflect the Veteran's reports of anxiety, paranoia, anger, hypervigilance, isolation, nightmares, alcohol abuse, hearing noises and someone calling his name, marital discord, good relationships with his children, lack of supportive friendships, thoughts of being better off dead, depression, anxiety that turned to panic periodically, risky behavior, and a pattern of tardiness at work.  Throughout the period, he denied current suicidal or homicidal ideation and violent behaviors.  In March 2009, his ex-wife stated that she locked herself and her children into a room when he drank, due to fear that he might hurt them; however, both the Veteran and his ex-wife denied any history of physical violence.  In a February 2010 VA psychiatry note, the Veteran described an incident in which he went to a friend's house with a handgun after an argument  In a September 2010 note, the Veteran reported leaving work after getting angry and rode his motorcycle at 130 miles per hour.  Clinicians noted that the Veteran presented with: appropriate and groomed appearance; cooperative, but irritable behavior; good eye contact; no psychomotor agitation; normal speech; constricted affect; logical, linear, and goal-directed thought process; questionable auditory hallucinations; and fair to poor insight and judgment.  He was determined by clinicians that he did not pose an imminent threat to himself or others.  GAF scores of 50 to 55 were noted.

In a March 2012 VA examination, the Veteran endorsed marital discord; lack of friends due to his anger and irritability; depression; nightmares and flashbacks; loss of interest in recreational activities; sleep impairment; confrontations, but denied physically assaultive behaviors; and throwing objects and slamming doors when upset.  He denied any difficulties with his job due in part to his flexible boss, but stated that he was often late to work due to nightmares.  Upon examination, the examiner noted the following symptoms: depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; circumstantial, circumlocutory or stereotyped speech; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or in a worklike setting; suicidal ideation; and impaired impulse control, such as unprovoked irritability with periods of violence.  He also determined that the Veteran's mental health disorders resulted in occupational and social impairment due to mild or transient symptoms with decrease in work efficiency and ability to perform occupational tasks only during periods of significant stress.  A GAF score of 50 was noted. 

From June 2012 to March 2015, VA treatment records reflect the Veteran's reports of: anger; nightmares; hypervigilance; paranoia; irritability; alcohol abuse; depressed mood sleep impairment; anxiety that did not turn into panic, avoidance of stores with crowds, poor hygiene, few friends, disturbances of motivation and mood, and forgetting phone numbers.  He reported that his divorce was finalized in August 2012.  He denied delusions, hallucinations, and current suicidal and homicidal ideation.  In an April 2013 VA counseling note, the Veteran reported that he was jailed after drinking, and worked with the clinician to find alternatives to coping with stress instead of drinking.  In November 2013, he endorsed disturbances of motivation and mood at work and not showering when his children aren't around.  In a July 2014 note, he was noted to be able to maintain activities of daily living.  Upon examination, clinicians noted that he presented with: kempt and weather appropriate appearance; cooperative demeanor that was, at times, anxious or irritable; speech within normal limits; congruent affect; oriented to time, place, and manner; coherent, linear, and goal directed thought process; intact memory; fair judgment; and fair insight.  GAF scores of 54 to 55 were noted.

From March 2015 to February 2016, VA treatment records reflect reports of fleeting suicidal thoughts with no plan; alcohol abuse when his children aren't around; trouble with the law with respect to alcohol usage; significant difficulty being around people of Middle Eastern descent; social isolation from most people with the exception of his children; disturbances of motivation; depression; and a strained relationship with his brother.  He denied hallucinations and current suicidal or homicidal ideation.  Clinicians noted that the Veteran was: dressed casually with good grooming and hygiene; oriented; alert and responsive; with euthymic mood with congruent affect; with speech normal in volume, tone, rhythm, and rate; with logical and goal-oriented thought process; and with fair judgement and insight.  

In March 2016 treatment records, the Veteran endorsed lack of motivation with respect to work and stated that his new medication plan helped decrease panic attacks.  Later that month, in a March 2016 VA psychiatry note, the Veteran's mother called for assistance as the Veteran had been placed in a psychiatric unit in a private hospital.  The Veteran was discharged the next day and it was noted that he was stable, goal-directed, and denied suicidal or homicidal ideation.  

In April 2016 to July 2016, he reported: overeating during periods of stress; occasional suicidal thoughts; disturbances of motivation with respect to work; anxiety; avoidance of social events; nightmares; occasional auditory hallucinations when using loud equipment; anger and aggression; impulsive behavior; and binge drinking.  The Veteran was noted to be stable and goal-directed.  He denied panic attacks, visual hallucinations, and current suicidal or homicidal ideation.  Upon examination, it was noted that he was dressed appropriately; groomed; oriented to time, place, person, and circumstance; with normal speech; with logical and organized thought process; and with intact judgement and insight.  

In the March 2017 hearing transcript, he endorsed difficulty with adapting to stressful circumstances, difficulty in establishing and maintaining work and social relationships, disturbances of motivation, impaired impulse control, social isolation, great relationship with his children, suspiciousness, unprovoked irritability and road rage, periods of violent behavior, forgetting names of relatives, believing his house to be haunted due to hearing noises, strained familial relationships, suicidal thoughts without action on account of his children  and not showering for a few days.  He testified that he had taken himself off of the medications prescribed for the condition because they did not work.  The Veteran also testified that he maintained full-time status at his job.  The Veteran testified that he missed about 40 to 50 hours a month of work and that he had been approved for the Family and Medical Leave Act (FMLA) and a leave donation program so that he continued to be paid during times of leave.  He Noted more memory problems but did not indicated that he was unable to remember his own name.  He indicated that he did not socialize much and that he did have visitation with his children.  While he noted that he had an appointment at the VA the following week, he indicated that it was for renewal of sleep medication.  

In March 2017, the Veteran submitted documents related to work-related leave and FMLA status.  In an attached statement he indicated that he missed a lot of work and had to get job protection.  He indicated that if he missed work he did not get paid.  

The Board finds that the Veteran is competent and generally credible in his reports of symptoms because they are consistent and were accepted by clinicians and examiners without challenge as exaggerated or manipulative.  The Board additionally finds that the medical evidence of record is competent, credible, and probative.

After a review of all the lay and medical evidence of record, the Board finds that a disability rating in excess of 70 percent is not warranted.  The record shows that, during the appeal period, the Veteran's symptoms resulted in deficiencies in most areas, and include: suicidal ideation, difficulty in adapting to stressful circumstances including work or a worklike setting, difficulty in establishing or maintaining effective work and social relationships, auditory hallucinations, impaired impulse control such as unprovoked irritability with periods of violence, disturbances of motivation and mood, circumlocutory or stereotyped speech, panic attacks that occur weekly or less often, depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  

The record does not show that the Veteran's symptoms have manifested with such severity, frequency, and duration as to result in total occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) (specifying that VA shall consider the frequency, severity and duration of symptoms when evaluating a mental disorder).  The Veteran did not exhibit the following symptoms, as enumerated in the 100 percent criteria: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  The Board notes that auditory hallucinations were reported, but the record does not suggest that auditory hallucinations occurred with such frequency as to be considered persistent.  Auditory hallucinations were only reported twice during the appeal period: in a March 2009 psychiatry note and an April 2016 psychiatry note.  At the hearing he indicated that he thought that his house was haunted and noted hearing sounds but did not indicate that he had auditory hallucinations.  Additionally, the Veteran expressed suicidal ideation and thoughts, but the record does not indicate that the Veteran was in persistent danger of hurting himself or others.  Clinicians have repeatedly determined that the Veteran was not at risk for harm to self or others.  See, e.g., March 2009 VA Psychiatry Note; June 2012 VA Treatment Note; January 2016 VA Counseling Note.  Additionally, VA treatment records document that the Veteran denied thoughts of harm to self or others, often citing to his children as protective deterrents.  

Further, the record indicates that the Veteran retained some occupational and social functioning.  Although the Veteran divorced his current ex-wife during the pendency of the appeal and reported that he had no friends, he otherwise reported great relationships with his children and generally endorsed fair relationships with his family and girlfriend.  Additionally, he has continued to maintain full-time status at a job that he has held for the entire duration of the appeal period.  The Board acknowledges the Veteran's testimony with regard to missing work due to his condition, but the record indicates that he is employed full time.  GAF scores during the appeal period ranged from 50 to 55, which is suggestive of moderate to serious symptoms, but not total occupational and social impairment. 

The Board additionally acknowledges that the record includes evidence that the Veteran was hospitalized for a day in March 2016.  However, the record indicates that his symptoms improved significantly after discharge.  The day after discharge, the Veteran reported that he was feeling better and denied current suicidal or homicidal ideation.  A few days later, in an April 2016 counseling note, the Veteran stated that he was ready to move forward with his life; the clinician noted that the Veteran's demeanor was cooperative and stable by the end of the session, speech was within normal limits, affect was in full range, mood was slightly depressed and frustrated, thought process was linear and goal-directed, and judgement and insight were fair.  As such, the March 2016 inpatient hospitalization was a one-time occurrence and was not of such frequency, severity, or duration to reflect total occupational and social impairment. 

In sum, the Veteran's symptoms more nearly approximate the criteria for the assignment of a 70 percent rating because the record shows occupational and social impairment with deficiencies in most areas.  The Board has considered all psychiatric symptoms in reaching this conclusion.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998). 

Finally, during the pendency of the appeal, the Veteran indicated that he may be unemployable due to his PTSD.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, as noted in the March 2017 hearing transcript and reflected by the record, the Veteran has remained employed full-time during the entire appeal period.  As such, the Board finds that a claim for TDIU has not been reasonably raised by the record.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

ORDER

Entitlement to a rating in excess of 70 percent for PTSD with major depressive disorder and alcohol abuse is denied.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


